Citation Nr: 0833160	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  00-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and, if so, whether there is entitlement 
to service connection for the cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1955, and from May 1956 to May 1974.  He died in December 
1998.  The appellant submitted the claim underlying this 
appeal on the basis that she is the veteran's surviving 
spouse; the claims files do not reflect a formal finding to 
this effect.

This appeal is procedurally complex.  The claim initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 2000 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 2001, the Board decided that the 
appellant had not submitted new and material evidence to 
reopen a February 1999 denial of service connection for the 
cause of the veteran's death.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2002, the Court vacated 
and remanded the Board's July 2001 decision.  

When the claim returned to the Board following a 2003 Remand, 
the Board again denied the request to reopen the claim, by a 
January 2005 decision.  The appellant again submitted an 
appeal of the Board's determination to the Court.  The Court 
entered its Judgment in November 2007, following an Order 
which vacated the Board's decision and returned the appeal to 
the Board.  The appellant initially appealed the Court's 
decision to the United States Court of Appeals for the 
Federal Circuit (Appeals Court), but moved to withdraw that 
appeal in March 2008.  Subsequent to the mandate from the 
Federal Circuit dismissing the appeal, the claim returned to 
the Court, and is now again before the Board for appellate 
review.  

After the Board issued a June 2008 letter advising the 
appellant of the return to the Board from the Court of the 
claim file, the appellant submitted additional evidence and 
correspondence.  VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a SSOC unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
appellant did not provide such a waiver, but, as the decision 
below is favorable to the appellant's request to reopen the 
claim, it is not necessary to Remand the appeal before 
issuing the favorable decision.  Appellate review may 
proceed.    

The reopened claim of entitlement to service connection for 
the cause of the veteran's death is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A claim for service connection for the cause of the 
veteran's death was denied in February 1999, and that denial 
became final when the appellant did not submit disagreement 
or appeal within the year following notice of that decision.  

2.  The Court has determined that the appellant's testimony 
regarding statements the veteran made to her is competent lay 
evidence as to the cause of the veteran's death.

3.  The appellant's competent lay testimony at a May 2000 
personal hearing was not of record at the time of the 
February 1999 denial, and constitutes new and material 
evidence to reopen the claim.  




CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the February 1999 final denial of a claim of entitlement to 
service connection for the veteran's death, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her testimony regarding the 
veteran's statements to her about his intent to end his life 
is new and material evidence to reopen the claim.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below is favorable to the request to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death, no further discussion of the VCAA as to that 
claim is required.

Request to reopen claim for service connection 

Because the appellant did not submit a notice of disagreement 
(NOD) following the February 1999 notice denial of the claim 
for service connection for the cause of the veteran's death, 
that decision became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), as 
in effect in May 2000, when this claim was submitted, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

The Board notes that the regulation regarding new and 
material evidence was amended during the pendency of this 
appeal.  See 38 C.F.R. § 3.156(a) (2007).  The amendment to 
38 C.F.R. § 3.156(a) applies only to requests to reopen which 
were received on or after August 29, 2001.  As the request to 
reopen addressed in this appeal was submitted prior to August 
2001, the prior version of the regulation applies.  No other 
standard than that articulated in the regulation applies to 
the determination in this case.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and the claim on the merits is 
not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 
5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

In this case, the February 1999 rating decision which denied 
service connection for the cause of the veteran's death was 
based on the absence of evidence linking the veteran's 
suicide to his service-connected disabilities.  At the time 
of the veteran's death, service connection was in effect for 
degenerative joint disease, cervical and lumbar spine, and 
for hearing loss.  

Following submission of her March 2000 request to reopen the 
claim, the appellant testified, at a May 2000 personal 
hearing, that the veteran had stated to her, on several 
occasions, that he was ready to end his life as a result of 
his chronic back and neck pain.  (Hearing transcript, pages 
5, 6).  The Court's July 2007 Memorandum Decision states that 
"there is no question" that the appellant is competent to 
recount statements the veteran made concerning why he wanted 
to end his life.  (July 2007 Order, page 5).  The Order 
states that the Board could not validly reject this aspect of 
the appellant's testimony as incompetent.  

The appellant's testimony as to the veteran's statements 
about ending his life as a result of his service-connected 
back pain and cervical pain provide evidence which is so 
significant to a claim for service connection for the cause 
of death it must be considered in order to fairly decide the 
claim.  The Court and Appeals Court have held that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the appellant did not simply testify 
that the veteran considered ending his life because of his 
pain.  Such general testimony as to pain might not constitute 
new and material evidence in this appeal, since the medical 
evidence establishes that veteran had pain as a result of 
medical disorders for which service-connected was not in 
effect in additional to pain caused by the service-connected 
disabilities.  However, the transcript discloses that the 
appellant was asked a specific question as to whether the 
veteran's statements related to pain caused by the service-
connected back and neck disabilities, and the appellant 
answered in the affirmative.  

In a claim on the merits, VA must determine whether the 
competent lay evidence is credible and sufficient to prove 
the claim.  However, as the issue in this appeal is whether 
the appellant's testimony, if competent, constitutes new and 
material evidence, the Board finds that the Court's Order 
essentially requires a determination that new and material 
evidence has been received, under the standard in effect when 
the appellant submitted this claim.  

For purposes of adjudicating the claim on the merits, the 
credibility of the appellant's testimony may be considered.  
However, in determining whether there is new and material 
evidence, the appellant's testimony must be presumed 
credible.  As such, the appellant's lay observations that the 
veteran discussed committing suicide as a result of back pain 
and cervical pain are new and material to reopen the claim.  

As noted above, the appellant has submitted additional 
relevant evidence which has not yet been considered by the 
RO, and has not waived her right to such review.  The record 
also reflects several potential resources for additional 
evidence, and the appellant should be afforded the 
opportunity to obtain such evidence prior to a decision on 
the merits.  Therefore, further development of the reopened 
claim on the merits is addressed in the Remand appended to 
this decision.  




ORDER

The request to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is granted; 
the appeal is granted to this extent only.


REMAND

On Remand, the RO should adjudicate the claim on the merits.  
The appellant should be afforded the opportunity to identify 
or submit any additional evidence referenced in the evidence 
already of record, to include a copy of the veteran's suicide 
note (discussed at the May 2000 personal hearing), the police 
investigation report, statements from the veteran's brother 
(with whom the veteran resided for a period immediately prior 
to his death), statements from a pastor who ministered to the 
veteran in the year prior to his death, statements from the 
individuals who were with the veteran immediately prior to 
his death (identified in the hearing transcript, pages 24, 
27), among other referenced evidence.  

In a letter dated in July 2008 and received at the Board in 
August 2008, the appellant stated that she was submitting a 
statement from "his daughter."  No statement is attached to 
the July 2008 letter.  The appellant should be so advised, 
and afforded an opportunity to submit the referenced 
statement.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be advised that no 
statement from the veteran's daughter is 
attached to her July 2008 correspondence to 
the Board (received by VA in August 2008).  
She should be afforded the opportunity to 
submit that statement.

2.  The appellant should be afforded the 
opportunity to submit any additional evidence 
that may be relevant to substantiate her claim 
on appeal, to include such evidence as a copy 
of the veteran's suicide note (discussed at 
the May 2000 personal hearing), the police 
investigation report, statements from the 
veteran's brother with whom the veteran 
resided for a period immediately prior to his 
death, statements from ministers or other who 
might have observed the veteran's pain or 
state of mind, statements from the individuals 
who were with the veteran immediately prior to 
his death, etc.

3.  A list of the veteran's VA outpatient 
appointments following his August 1998 to 
September 1998 VA hospitalization should be 
obtained, if available.  A list of the 
medications the veteran was obtaining from VA 
at the time of his death in December 1998 
should be obtained, if available.  The claims 
files should be reviewed to determine whether 
any additional clinical records, including 
records of mental health treatment, may be 
available during the period from September 
1998 to December 1998.

4.  After this development is completed, the 
claims files should be reviewed.  If a medical 
opinion is required in order to adjudicate the 
claim, such an opinion should be obtained.  
The claims files, and a copy of this REMAND, 
must be provided to the reviewer, and the 
reviewer should discuss the relevant evidence 
of record, including the report of VA 
hospitalization in August 1998 to September 
1998.  The report of review should include the 
complete rationale for all opinions expressed.  
If the examiner cannot answer the question 
without resort to speculation or remote 
possibility, the examiner should so state.  

5.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the appellant 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to respond, 
and the claim should thereafter be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


